                  Case 4:18-cv-07292-HSG Document 31 Filed 03/04/19 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Cathy Bashaw                                                 4:18-cv-07292-HSG
                                                     )   Case No: _______________
                                                                  4:18-cv-07292-HSG
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   Nissan North America, Inc. et al.               )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, E. Paul Cauley, Jr.                   , an active member in good standing of the bar of
 9    State of Texas               , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Defendant Nissan North America, Inc.         in the
                                                                Paul J. Riehle
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Drinker Biddle & Reath LLP                          Drinker Biddle & Reath LLP
14    1717 Main Street, Suite 5400, Dallas, TX            Four Embarcadero Ctr, 27th Fl., SF, CA 94111
       75201
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (469) 357-2503                                      (415) 591-7500
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    paul.cauley@dbr.com                                 paul.riehle@dbr.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 04018900     .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/07/19                                               /s/ E. Paul Cauley, Jr.
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of E. Paul Cauley, Jr.                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 3/4/2019
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
          Case 4:18-cv-07292-HSG Document 31 Filed 03/04/19 Page 2 of 2




                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

February 07, 2019



Re: Mr. E. Paul Cauley Jr., State Bar Number 04018900


To Whom It May Concern:

This is to certify that Mr. E. Paul Cauley Jr. was licensed to practice law in Texas on November 07,
1986, and is an active member in good standing with the State Bar of Texas. "Good standing" means
that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




James Ehler
Interim Chief Disciplinary Counsel
LA/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
